Citation Nr: 9923476	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $35,700, plus interest.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision by the Committee 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA), Regional Office (RO) in Los Angeles, 
California.


REMAND

Upon review of the record, the Board notes that the only 
detailed financial information provided by the appellant was 
on a November 1994 financial status report, which is now over 
four years old.  In a March 1995 Report of Contact, the 
veteran indicated that he was employed sporadically and still 
had significant debt and expenses.  He also claims that 
payment of the debt would cause significant financial 
hardship. Consequently, the Board feels that an updated 
financial status report, and the verification of the 
information provided, would be beneficial to resolution of 
this appeal.

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1. The RO should request from the 
appellant complete copies, including all 
schedules and attachments, of his two 
most recent Federal income tax returns. 
These records should be associated with 
her claims folder.

2. The appellant should be provided 
another financial status report (VA Form 
4-5655) and asked to complete it 
accurately and in detail. The financial 
status report should include financial 
information of any adult (18 years of 
age, or older) living in the immediate 
household. The appellant should provide 
documentary verification (preferably 
copies of the most recent billing 
statements) corroborating each monthly 
expense listed in Block VI for 
installment contracts and other debts. 
There should be no lump sum listing of 
any monthly expenses under Block 21; 
each monthly expense contained therein 
should be individually itemized. He 
should be requested to submit 
documentary evidence in support of any 
expenses listed which appear 
inordinately high or unreasonable in 
value. The report must be signed and 
dated by the appellant.

3. Thereafter, the appellant's claim 
should be reviewed by the RO. If the 
benefit sought continues to be denied, 
the appellant should be provided with a 
supplemental statement of the case.  
That supplemental statement of the case 
should specifically address those of the 
six elements (financial hardship must be 
discussed) found in 38 C.F.R. § 1.965 
which the RO considers to be pertinent 
to the determination of whether the 
appellant should be accorded a waiver of 
her overpayment under the standards of 
"equity and good conscience."

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


